Citation Nr: 1809481	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a left hand disorder, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to service connection for cervical spine strain, to include as secondary to the service-connected lumbar spine disability.

4.  Entitlement to service connection for migraine headaches, to include as secondary to the service-connected lumbar spine disability.

5.  Entitlement to a disability rating in excess of 40 percent for spondylolisthesis and degenerative disc disease of the lumbosacral spine.

6.  Entitlement to increased disability ratings for gastroenteritis, rated as zero percent disabling prior to August 1, 2011, and as 10 percent disabling since August 1, 2011.

7.  Entitlement to a total disability rating based on individual unemployability.

8.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include as secondary to the service-connected lumbar spine disability.

9.  Entitlement to service connection for fibromyalgia, to include as secondary to the service-connected lumbar spine disability and a chronic acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran had active service from November 1988 to July 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In an August 2013 statement, the Veteran reported that stress aggravates her fibromyalgia.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the Veteran.  In light of the decision below granting service connection for a chronic acquired psychiatric disorder, the Board will consider whether the fibromyalgia is secondary to a psychiatric disorder.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a January 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On February 8, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the following issues - entitlement to service connection for right and left hand disorders, cervical spine strain, and migraine headaches; entitlement to increased ratings for the lumbar spine disability and gastroenteritis; and entitlement to a total disability rating based on individual unemployability - is requested.

2.  The weight of evidence shows that a depressive disorder was caused by the service-connected spondylolisthesis and degenerative disc disease of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a right hand disorder, to include as secondary to the service-connected lumbar spine disability, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a left hand disorder, to include as secondary to the service-connected lumbar spine disability, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for cervical spine strain, to include as secondary to the service-connected lumbar spine disability, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for migraine headaches, to include as secondary to the service-connected lumbar spine disability, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating in excess of 40 percent for spondylolisthesis and degenerative disc disease of the lumbosacral spine, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of an appeal of the issue of entitlement to increased disability ratings for gastroenteritis, rated as zero percent disabling prior to August 1, 2011, and as 10 percent disabling since August 1, 2011, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of an appeal of the issue of entitlement to a total disability rating based on individual unemployability by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

8.  A chronic acquired psychiatric disorder was caused by service-connected lumbar spine disability.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a right hand disorder, to include as secondary to the service-connected lumbar spine disability

Entitlement to service connection for a left hand disorder, to include as secondary to the service-connected lumbar spine disability

Entitlement to service connection for cervical spine strain, to include as secondary to the service-connected lumbar spine disability

Entitlement to service connection for migraine headaches, to include as secondary to the service-connected lumbar spine disability

Entitlement to a disability rating in excess of 40 percent for spondylolisthesis and degenerative disc disease of the lumbosacral spine

Entitlement to increased disability ratings for gastroenteritis, rated as zero percent disabling prior to August 1, 2011, and as 10 percent disabling since August 1, 2011 

Entitlement to a total disability rating based on individual unemployability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals of the following issues - entitlement to service connection for right and left hand disorders, cervical spine strain, and migraine headaches; entitlement to increased ratings for the lumbar spine disability and gastroenteritis; and entitlement to a total disability rating based on individual unemployability - and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of the following issues - entitlement to service connection for right and left hand disorders, cervical spine strain, and migraine headaches; entitlement to increased ratings for the lumbar spine disability and gastroenteritis; and entitlement to a total disability rating based on individual unemployability - and they are dismissed.

Entitlement to service connection for a chronic acquired psychiatric disorder, to include as secondary to the service-connected lumbar spine disability

Governing law and regulations

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The medical evidence shows a diagnosis of a depressive disorder, and service connection is in effect for spondylolisthesis and degenerative disc disease of the lumbosacral spine.  Therefore, Wallin elements (1) and (2), current disability and service-connected disability, are satisfied.
In a November 2011 statement, a private doctor noted that the Veteran had major depressive disorder as a result of her current physical health.

VA treatment records reflect that in January 2012 the diagnoses were major depressive disorder and mood disorder secondary to medical condition.  The nurse practitioner noted that the medical conditions included chronic migraines, fibromyalgia, and spondylolisthesis and degenerative disc disease of the lumbosacral spine.  

In an August 2014 statement, the Veteran's VA treating psychiatrist opined that the Veteran's major depressive disorder is secondary to her chronic low back pain and resultant disability that it has caused.

A January 2015 VA examination report shows a diagnosis of depressive disorder due to another medical condition with major depressive-like features.  The examiner opined that the depressive disorder was caused by spondylolisthesis and degenerative disc disease of the lumbosacral spine.  The examiner noted that the Veteran did not have depression until after her back injury and spondylolisthesis and degenerative disc disease of the lumbosacral spine were diagnosed.

VA treatment records reveal that the Veteran's treating psychiatrist again opined in October 2017 that the major depressive disorder is secondary to the lumbar spine disability.  The physician noted that the Veteran's reporting of her depression worsening as her physical limitations due to the low back pain progressed.

The weight of evidence shows that a depressive disorder was caused by the service-connected spondylolisthesis and degenerative disc disease of the lumbosacral spine.  Thus, Wallin element (3), medical nexus, is met and service connection for a chronic acquired psychiatric disorder, as secondary to spondylolisthesis and degenerative disc disease of the lumbosacral spine, by means of causation is in order.  38 U.S.C. §§ 1110, 1131, 5107.

ORDER

The issue of entitlement to service connection for a right hand disorder, to include as secondary to the service-connected lumbar spine disability is dismissed.

The issue of entitlement to service connection for a left hand disorder, to include as secondary to the service-connected lumbar spine disability is dismissed.

The issue of entitlement to service connection for cervical spine strain, to include as secondary to the service-connected lumbar spine disability is dismissed.

The issue of entitlement to service connection for migraine headaches, to include as secondary to the service-connected lumbar spine disability is dismissed.

The issue of entitlement to a disability rating in excess of 40 percent for spondylolisthesis and degenerative disc disease of the lumbosacral spine is dismissed.

The issue of entitlement to increased disability ratings for gastroenteritis, rated as zero percent disabling prior to August 1, 2011, and as 10 percent disabling since August 1, 2011, is dismissed.

The issue of entitlement to a total disability rating based on individual unemployability is dismissed.

Entitlement to service connection for a chronic acquired psychiatric disorder, as secondary to the service-connected lumbar spine disability, is granted.





REMAND

The RO obtained an opinion on whether the Veteran's fibromyalgia was caused by the service-connected lumbar spine disability but not an opinion on aggravation.  Moreover, the RO did not obtain a medical opinion on whether the fibromyalgia is related to the in-service back and neck pain.  For these reasons, a new VA examination is necessary.  The examiner should also address whether the fibromyalgia is caused or aggravated by a chronic acquired psychiatric disorder.

As the claim is being remanded for another reason, the RO should obtain any VA treatment records from the Portland VA Medical Center since June 2016.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for her fibromyalgia.  Regardless of her response, obtain any VA treatment records from the Portland VA Medical Center since June 2016.

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of the fibromyalgia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:
a)  The examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) the fibromyalgia is related to, or had its onset during, her active service, to include her in-service neck and back pain.

b)  The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the fibromyalgia was caused or aggravated by the service-connected spondylolisthesis and degenerative disc disease of the lumbosacral spine.

c)  The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the fibromyalgia was caused or aggravated by the service-connected chronic acquired psychiatric disorder.

If the examiner finds that the fibromyalgia was aggravated by her service-connected spondylolisthesis and degenerative disc disease of the lumbosacral spine or by the service-connected chronic acquired psychiatric disorder, then he/she should specify the baseline level of disability of the fibromyalgia prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation. 

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


